  Case: 4:21-cv-00383-SRC Doc. #: 11 Filed: 04/12/21 Page: 1 of 2 PageID #: 34




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ANDREA WILLIAMS,                                       )
                                                       )
                        Plaintiff,                     )
                                                       )       Cause No. 4:21-cv-00383-SPM
       v.                                              )
                                                       )
NATIONAL CREDIT SYSTEMS, INC.,                         )
                                                       )
                        Defendant.                     )

       DEFENDANT’S CONSENT MOTION FOR LEAVE TO FILE ANSWER OR
                   OTHERWISE RESPOND OUT OF TIME

       COMES NOW Defendant, by and through counsel, and for its Consent Motion for Leave

to File Answer or Otherwise Respond out of Time, states as follows:

       1.      On February 11, 2021, Plaintiff filed her Petition in state court.

       2.      Defendant was served on or about March 1, 2021.

       3.      Defendant filed its Notice of Removal on March 31, 2021.

       4.      Defendant’s response to Plaintiff’s initial pleading was due April 7, 2021.

       5.      Defendant respectfully requests this Court to grant it leave to file its answer five

days out of time. See Defendant’s Answer attached hereto and incorporated herein as Exhibit 1.

       6.      Defendant’s delay was not intentional or with an attempt to delay these

proceedings.

       7.      Plaintiff will not be prejudiced by the Court granting this Motion.

       8.      Counsel for the parties have spoken, and Plaintiff consents to the requested relief.

       WHEREFORE, Defendant respectfully requests the Court grant Defendant’s Consent

Motion for Leave to File Answer or Otherwise Respond out of Time, file Exhibit 1 instanter

upon the granting of this Motion, and for all other relief deemed just and proper.
  Case: 4:21-cv-00383-SRC Doc. #: 11 Filed: 04/12/21 Page: 2 of 2 PageID #: 35




                                                      Respectfully submitted,

                                                      NATIONAL CREDIT SYSTEMS, INC.

                                                      By: /s/ Dennis J. Barton III
                                                      Dennis J. Barton III, MO Bar #55176
                                                      The Barton Law Group, LLC
                                                      17600 Chesterfield Airport Rd., Ste. 201
                                                      Chesterfield, MO 63005
                                                      Phone: (636) 778-9520
                                                      Fax: (636) 778-9523
                                                      dbarton@bartonlawllc.com
                                                      Attorney for Defendant

                                 CERTIFICATE OF SERVICE

       Undersigned hereby certifies a true and accurate copy of the foregoing was served on all

parties of record via the Court’s electronic filing notification system on April 12, 2021.

                                                             /s/ Dennis J. Barton III
